Exhibit 10.1

 

SOMERA COMMUNICATIONS SALES, INC.

 

GLENN O’BRIEN TRANSITION AGREEMENT

 

AND GENERAL RELEASE

 

This Transition Agreement (“Agreement”) is made by and between Somera
Communications Sales, Inc., including any and all subsidiary and parent
corporations (the “Company”), and Glenn O’Brien (“Executive”).

 

WHEREAS, Executive is employed by the Company as its Managing Director,
Sales-Central and Vice President, Business Development pursuant to the terms and
conditions of that certain Glenn O’Brien Employment Agreement dated April 2,
2004 (the “Employment Agreement”);

 

WHEREAS, the parties desire to enter into this agreement to set forth the terms
and conditions regarding the separation of Executive from his employment with
Company effective as of December 31, 2004.

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as the “Parties”) hereby agree as
follows:

 

1. Termination of Employment. Executive hereby resigns from Company effective
after the close of business on December 31, 2004 and Company and Executive agree
that Executive’s employment with Company will terminate on that date, unless
sooner terminated by Company in accordance with this Agreement (the “Termination
Date”). The President and Chief Executive Officer of the Company may terminate
this Agreement at any time prior to December 31, 2004, by written notice to
Executive, but such termination will not affect or reduce any amounts due
Executive hereunder other than amounts that would be payable pursuant to Section
3(a) below. Except as required by COBRA and similar laws, Executive shall not be
eligible to participate in the Company’s employee and fringe benefit plans after
the Termination Date.

 

2. Transition Period. Executive agrees that, during the period commencing with
the signing of this Agreement and ending on the Termination Date, or such sooner
date as the Company’s President and Chief Executive Officer otherwise elects by
written notice to Executive (the “Transition Period”), Executive will use his
best efforts to fulfill his duties and responsibilities as Managing Director,
Sales-Central and Vice President, Business Development. During the Transition
Period, Executive will use his best efforts to execute on the following: (i)
transitioning Executive’s duties as Managing Director, Sales-Central and Vice
President, Business Development and training Company personnel with respect to
such duties as directed by the Company’s President and Chief Executive Officer;
(ii) designing sales account ownership and management plan with Zan Moore and
Christopher Roten; (iii) engage in executive sales of the Somera Inside Services
offering to the top 25 carriers and develop proposal for such offering; (iv)
managing the Company’s customer relationships as provided in Part I of Exhibit
A; (v) salvaging de-installation, equipment purchase



--------------------------------------------------------------------------------

opportunities and project-oriented work as provided in Part II of Exhibit A;
(vi) preparing presentations (a) defining the best way for Somera to work with
original equipment manufacturers going forward, (b) recommending the best
partnership approach and tactical win plan as provided in Part III of Exhibit A,
and (c) providing recommendations on staffing and operation of the technical
advisory board; (vii) supporting the vision and strategic direction set forth by
the Company’s President and Chief Executive Officer; (viii) assisting and
supporting in the transfer of the Company’s Sales-Central and Business
Development functions as well as certain other Company functions as directed by
the Company’s President and Chief Executive Officer; and (ix) such other
assignments and responsibilities as are reasonably assigned to him by the
Company’s President and Chief Executive Officer.

 

3. Compensation and Severance Benefits.

 

(a) Compensation During Transition Period. Executive shall receive all payments
due or to become due under the Employment Agreement during the Transition
Period.

 

(b) Payments After Transition Period. After the Transition Period and, subject
to Executive executing and not revoking a standard release of claims in favor of
the Company, a form of which is attached hereto as Exhibit B (the “Release”),
Executive shall receive (i) continued payments of six (6) months’ Base Salary
(as defined in the Employment Agreement), less applicable withholding, in
accordance with the Company’s standard payroll practices, and (ii) the Company
shall waive the cost for the Executive to continue Executive’s group medical
coverage with the Company should Executive decide to exercise Executive’s right
to do so in accordance with Title X of the Consolidated Budget Reconciliation
Act of 1985, as amended (“COBRA”); provided further, however, Company’s
obligation to make payments hereunder shall terminate in the event Executive
breaches the provisions of Section 10 of the Employment Agreement. Such waiver
of cost shall cease upon the earlier of six (6) months from the effective date
of such coverage or the date on which the Executive obtains equivalent coverage
elsewhere.

 

(c) Membership on the Company’s Advisory Board. If Executive remains employed by
the Company through the Termination Date, then, subject to Executive executing
the Release and not breaching the provisions of Section 10 of the Employment
Agreement or the terms of this Agreement, Executive may be requested by the
Company’s President and Chief Executive Officer to become a member of the
Company’s Advisory Board for a minimum of six (6) months from the Termination
Date, subject to Executive’s availability.

 

4. Effect on Employment Agreement. Executive agrees that the provisions of
Section 3 of this Agreement supersede and replace in their entirety the
provisions of Section 7(a) and 7(b) of the Employment Agreement. Executive and
the Company agree that any reduction or restructuring of Executive’s authority
by the Company and duties and/or removal of Executive’s Managing Director,
Sales-Central and Vice President, Business Development title during the
Transition Period shall not constitute grounds for either a Constructive
Termination under the Employment Agreement. Nothwithstanding any provision
herein to the contrary, it is expressly understood and agreed that all severance
payments are guaranteed to be made regardless of whether or not Executive is
terminated for Cause during the Transition Period. Otherwise, the provisions of
the Employment Agreement remain in full force and effect.

 

-2-



--------------------------------------------------------------------------------

5. Release and Discharge of Claims. In consideration for the promises and
covenants contained herein, Executive irrevocably and unconditionally releases
and discharges Company and all affiliated and related entities, and their
respective agents, officers, shareholders, employees, subsidiaries,
predecessors, successors and assigns, from any and all claims, liabilities,
obligations, promises, causes of actions, actions, suits, or demands, of
whatsoever kind or character, known or unknown, suspected to exist or not
suspected to exist, anticipated or not anticipated, arising from or related or
attributable to Executive’s employment with Company, his separation from such
employment and including any claims that may arise during the Transition Period
(“Claims”). Such Claims include, but are not limited to, claims based upon any
violation of Company’s policies and regulations or any written or oral contract
or agreement between Company and Executive, claims based upon employment
discrimination or harassment of any kind or nature, and claims based upon
alleged violation of the California Fair Employment and Housing Act, Labor Code
section 132a, Title VII of the Civil Rights Act of 1964 as Amended, 42 U.S. Code
section 1983, the United States or California Constitutions, the Americans With
Disabilities Act, Federal or State wage and hour laws (including but not limited
to claims relating to the date of payment of Executive’s accrued vacation time),
or any other State of Federal statutes or laws. Executive further acknowledges
that such Claims also include claims based on the Age Discrimination in
Employment Act and the Older Workers’ Benefit Protection Act. Executive further
covenants and agrees not to sue Company and all affiliated and related entities,
and their respective agents, officers, shareholders, employees, subsidiaries,
predecessors, successors and assigns, in connection with any of the
above-mentioned Claims. This Release does not apply to any claims arising under
this Agreement, including any claims for compensation during the Transition
Period or for severance benefits following the Transition Period.

 

6. General Release. Executive understands that this Agreement extends to all
claims of every nature and kind, known or unknown, suspected or unsuspected,
past, present, or future, arising from or attributable to the above-referenced
matters and disputes. Executive acknowledges that any and all rights granted him
under section 1542 of the California Civil Code, or any other analogous Federal
or State law or regulation, are hereby expressly waived. Section 1542 of the
California Civil Code reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Executive further acknowledges that he is aware that after executing this
Agreement, Executive or Executive’s agents may discover claims or facts in
addition to or different from those that he now knows of with respect to the
subject matter of this Agreement, but it is Executive’s intention to release all
such claims.

 

-3-



--------------------------------------------------------------------------------

7. No Admission of Liability. The parties understand, acknowledge and agree that
this is a voluntary agreement, and that the furnishing of consideration for this
Agreement shall not be deemed or construed at any time or for any purpose as an
admission of liability by either party, each party expressly denying liability
for any and all claims.

 

8. Revocation Period. Executive acknowledges that he has been advised that he
has seven (7) days from the date this Agreement is signed to revoke this
Agreement. To be effective, the revocation must be in writing and must be
received by the President of the Company on or before midnight on the seventh
(7th) day after this Agreement is signed. The Company’s obligation to provide
any amounts or other benefits under this Agreement or the Transition Agreement
does not become final and binding until the expiration of the seven (7) day
revocation period and so long as this Agreement has not been revoked during such
period.

 

9. Confidentiality. Executive shall continue to maintain the confidentiality of
all confidential and proprietary information of the Company and shall continue
to comply with the terms and conditions of the Confidentiality Agreement between
Executive and the Company. Executive understands that the Confidentiality
Agreement remains in full force and effect. Executive shall return all the
Company property and confidential and proprietary information in Executive’s
possession to the Company within five (5) days of the Termination Date.
Executive and Company further understand that the terms of this Agreement, and
the negotiations hereof, shall be considered confidential information of the
Company for purposes of the Confidentiality Agreement.

 

10. Return of Property. Executive represents and acknowledges that he has
returned or will return within fifteen (15) days of the Termination Date to
Company all property of Company in his possession or under his control,
including but not limited to files, laptop computer, all related software,
office keys and credit cards. Executive further represents and warrants that he
has no other Company property in his possession or under his control, including
hard copy or electronically stored documents, computer disks, written policies
or procedures or other documents pertaining to any past, present or known
prospective clients of Company, and that he has not given these or similar items
to any third party, except in the course and scope of his employment with
Company.

 

11. Nonsolicitation. As further consideration for Company entering into this
Agreement, Executive agrees that for a period of one (1) year following the date
of this Agreement, that he will not solicit or induce, directly or indirectly,
any employee to leave the employment of Company or any contractor or consultant
to cease doing business with Company.

 

12. No Cooperation. Executive agrees that Executive will not knowlingly act in
any manner that will damage the business of the Company, provided, however, that
this provision shall not prohibit the Executive from working for a competitor of
Company after the expiration of twelve (12) months after the end of the
Transition Period. Executive agrees that Executive will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, stockholder or attorney of the Company, unless under a subpoena
or other court order to do so.

 

-4-



--------------------------------------------------------------------------------

13. Non-Disparagement. Executive and Company agree to refrain from
disparagement, criticism, defamation or slander of the other party, and in the
case of the Company, its officers, directors, agents, products or services to
anyone, including, but not limited to, other employees and past, present or
prospective customers and/or employees of the Company and to refrain from
tortious interference with the contracts and relationships of the other party.

 

14. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

15. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Arbitration Agreement between the Company
and Executive which is incorporated by reference herein (the “Arbitration
Agreement”).

 

16. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

17. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

18. Entire Agreement. This Agreement, along with the Employment Agreement (as
amended hereby), including the agreements set forth in Section 15 of the
Employment Agreement, represent the entire agreement and understanding between
the Company and Executive concerning Executive’s transition and termination
arrangements with the Company.

 

19. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and the President and Chief Executive Officer of the Company.

 

20. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

 

21. Effective Date. This Agreement is effective immediately after it has been
signed by both Parties.

 

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-5-



--------------------------------------------------------------------------------

23. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties, with
the full intent of releasing all claims. The Parties acknowledge that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

COMPANY:

Dated: November 8, 2004

 

/S/ DAVID W. HEARD

--------------------------------------------------------------------------------

   

David W. Heard, President and Chief Executive Officer

   

EXECUTIVE:

Dated: November 8, 2004

 

/S/ GLENN O’BRIEN

--------------------------------------------------------------------------------

   

Glenn O’Brien

 

-7-